      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 1 of 13 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Noe Maldonado, on behalf of                   )
himself and all other plaintiffs similarly    )
situated,                                     )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )        Case No.:
                                              )
Taco Madre Geneva, Inc.,                      )
Taco Madre, Inc.,                             )
Taco Madre Naperville, Inc.,                  )
and Israel Garcia,                            )
                                              )
               Defendants.                    )

                             COLLECTIVE ACTION COMPLAINT

       NOW COMES Plaintiff Noe Maldonado ( P ai iff ) on behalf of himself and all other

plaintiffs similarly situated, by and through his attorneys, and for his Collective Action Complaint

against Defendants Taco Madre Geneva, Inc., Taco Madre, Inc., Taco Madre Naperville, Inc., and

Israel Garcia (individually Ga cia ) (collectively referred as the Defendants ) states as follows:

                                       Nature of the Action

       1.      This civil action is brought by the above-named plaintiff. Plaintiff brings this

collective action claim for overtime wages under the Fair Labor Standards Act, 29 U.S.C. § 201 et

seq. ( FLSA ) pursuant to 29 U.S.C. § 216(b). The Plaintiff also brings individual claims under

the Illinois Minimum Wage Law ( IMWL ), 820 ILCS § 105/1 et seq. and the Illinois Wage

Payment and Collection Act, 820 ILCS 115 ( IWPCA ); breach of contract, unjust enrichment,

and promissory estoppel.




                                             Page 1 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 2 of 13 PageID #:1




                                                 Parties

        2.      Plaintiff worked as a chef for Taco Madre. His primary duties were prepping

food and cooking food orders.

        3.      Defendant is an Illinois corporation owning and operating various restaurants in

the Chicago suburbs.

        4.      Defendant Israel Garcia is an owner of Taco Madre and upon information and

belief oversaw and instituted the illegal pay practice alleged herein.

        5.      Defendants are the Plaintiffs        e          e       as that term is defined by the FLSA 29

U.S.C. § 203(d).

        6.      Defendants are the P ai iff              e          e    as defined by the IMWL 820 ILCS

105/3(c)

        7.      Plaintiffs were Defendants       e            ee as that term is defined by the FLSA 29

U.S.C. §203(e)(1).

        8.      Plaintiff was Defendants     e               ee as that term is defined by the IMWL 820

ILCS 105/3(d).

                                      Jurisdiction and Venue

        9.      Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and

by 29 U.S.C. § 216(b).

        10.     Venue is proper in this Judicial District as all of the events arising out of this case

arose in this Judicial District.

                                        Factual Allegations

        11.     Plaintiff worked for Defendants within the past 3 years. Specifically, Plaintiff

began working for Defendants in 2016.




                                              Page 2 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 3 of 13 PageID #:1




       12.     Defendants did not pay Plaintiff and other similarly situated employees for proper

overtime wages of one and one-half time his regular rate of pay for all hours worked above 40

hours in a workweek.

       13.     By way of example, Defendants did not pay Plaintiff and other similarly situated

employees one and one-half times his full regular rate of pay for all hours worked in excess of

forty in an individual workweek.

       14.     Plaintiff was working a substantial amount of overtime but was not getting paid for

it.

       15.     Plaintiff typically worked between 60-72 hours per week.

       16.     Beginning around December 2018 certain overtime hours were paid, but the

Defendant failed to pay for all hours worked over forty in a workweek at one and one-half times

his regular rate of pay.

       17.     Plaintiff was not paid for all the overtime hours worked as the Department of Labor

and the law require.

       18.     Plaintiff performed his job responsibilities for Defendants in the State of Illinois.

       19.     Other similarly situated employees have been employed by the Defendants and

have not been paid the required overtime wages.

       20.     Throughout his employment, Plaintiff worked at all five of Defe da               Taco

Madre locations, including Montgomery, Naperville, North Aurora, Saint Charles, and Geneva.

       21.     Most recently, Plaintiff was working in the Defe da         Naperville location from

December 2018 to August 2019.

       22.     Plaintiff was not exempt from the overtime provisions of the FLSA.




                                            Page 3 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 4 of 13 PageID #:1




       23.     Defendants managed P ai iff       work, including the amount of overtime required

to be worked, and also dictated, controlled, and ratified the compensation and all related

employment policies of Defendants.

                          COLLECTIVE ACTION ALLEGATIONS

       24.     Plaintiff seeks to maintain this suit as a collective action pursuant to 29 U.S.C.

§216(b) on behalf of himself and all other non-exempt employees who worked overtime and was

not fully compensated. ( FLSA C a      )

       25.     Plaintiff and other similarly situated current and former employees in the asserted

class regularly worked over 40 hours per week.

       26.     At all times material to this Complaint, Defendants failed to comply with the FLSA

in that Plaintiff and those similarly situated to Plaintiff performed services for Defendants for

which no provision was made by Defendants to pay Plaintiffs and similarly situated persons the

correct overtime rate of pay.

       27.     Plaintiffs and asserted members of the collective are similarly situated because,

inter alia, they were all were not paid the required overtime rate but were entitled under the FLSA

to the paid overtime rate of one and one-half times their normal rate of pay for all work in excess

of 40 hours per week; and had such rights undermined and neglected by Defe da            unlawful

practices and policies

       28.     Defendants have encouraged, permitted, and required the Class to work without

required full overtime compensation of one and one-half times the normal wages.

       29.     Defendants have known that Plaintiffs and other members of the FLSA Class have

been deprived of required overtime compensation. Nonetheless, Defendants have operated under




                                            Page 4 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 5 of 13 PageID #:1




a scheme to deny the Plaintiffs and the Class required compensation of one and one-half time

normal wages for all work in excess of 40 hours of the FLSA Class.

       30.       Defendants conduct, as alleged herein, was willful and has caused significant

damage to Plaintiffs and other members of the FLSA class.

       31.       There are estimated to be over 20 current and former employees within the asserted

class for this collective action during the material time who are similarly situated to Plaintiffs.

With such numbers of similar claims for unpaid compensation, a collective action is superior

procedure for adjudicating such claims. Plaintiffs request that the Court authorize and supervise

notice to the members of the asserted classes so that all claims may be resolved efficiently in a

single proceeding.

       32.       The records, if any, should be in the custody or control of Defendants concerning

the members of the asserted collective, the number of hours actually worked by Plaintiffs and all

other similarly situated employees, and the compensation actually paid, or not paid, to such

employees.

       33.       Plaintiff will fairly and adequately protect the interests of each proposed class

member and have retained counsel that is experienced in class/collective actions and employment

litigation. Plaintiffs have no interest that is contrary to, or in conflict with, members of the

collective.

                               INDIVIDUAL ACTION ALLEGATIONS

       34.       On or around February 2017, Mr. Garcia asked Plaintiff for money to be part owner

of the Defe da       newest location in Geneva, Illinois.

       35.       Mr. Garcia told Plaintiff that as part owner he would be entitled to 10% of the

e a a         profits.




                                             Page 5 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 6 of 13 PageID #:1




       36.      On November 20, 2017, Plaintiff paid Mr. Garcia $10,000 to be part owner of Taco

Madre in Geneva. Plaintiff paid Mr. Garcia with a check made out to Taco Madre Geneva. A copy

of the ca hie   check is attached hereto as Exhibit A.

       37.      The Geneva Taco Madre opened in March 2018.

       38.      Plaintiff solely received profits from the restaurant twice, in April and May 2018.

       39.      After May 2018, Defendants refused to pay Plaintiff any profits and refused to let

him look at the Geneva Taco Mad e financials.

       40.      In December 2018, Plaintiff was moved to the Defe da           Naperville location.

       41.      On or around August 24, 2019, Plaintiff complained to Mr. Garcia about working

conditions and mistreatment by the General Manager, Daniel Angula.

       42.      On August 27, 2019, Plaintiff was terminated by Defendants.

       43.      After being terminated, Defendants never refunded Plaintiff his $10,000 or gave

him any additional profits.

                         COUNT I - FAIR LABOR STANDARDS ACT
                      (Plaintiff Individually and on Behalf of All Similarly
                        Situated Employees Pursuant to 29 U.S.C. §216)

       44.      Plaintiff repeats, re-alleges, and incorporates all preceding paragraphs as if fully set

forth herein.

       45.      Under the Fair Labor Standards Act ( FLSA ), Plaintiff and the FLSA Class were

entitled to be paid at the overtime rate by Defendants for each hour worked in excess of 40 hours

each workweek.

       46.      The overtime rate is computed by multiplying 1.5 times an e                ee   regular

hourly rate, which includes all non-discretionary compensation paid to employees.




                                              Page 6 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 7 of 13 PageID #:1




       47.       Defendants failed to compensate the FLSA Class at the overtime rate for all work

performed in excess of 40 hours per week in violation of the FLSA.

       48.       Upon information and belief, Defe da                practices were not based upon

Defe da         review of any policy or publication of the United States Department of Labor and

therefore was willful and deliberate.

       49.       Due to Defendants violations of the FLSA, the FLSA Class is entitled to recover

from Defendants his unpaid compensation, liquidated damages, reasonable a             e    fees, and the

costs of this action, pursuant to 29 U.S.C.§216(b).

       WHEREFORE, the Plaintiff requests the following relief, individually and on behalf of

similarly situated employees:

       A.        Unpaid Compensation and Overtime;

       B.        An additional amount equal as liquidated damages;

       C.        Prejudgment interest; and

       D.        Reasonable a       e    fees, and costs and disbursements of this action, pursuant to

             29 U.S.C. § 216(b); and

       E.        Such other and further relief as this Court deems appropriate and just.

                        COUNT II - ILLINOIS MINIMUM WAGE LAW
                                    (Plaintiff Individually)

       50.       Plaintiff repeats, re-alleges, and incorporates all preceding paragraphs as if fully set

forth herein.


       51.       This count arises from Defe da               violation of the overtime compensation

provisions of the Illinois Minimum Wage Law ( IMWL ), 820 ILCS § 105/1 et seq.




                                               Page 7 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 8 of 13 PageID #:1




       52.      Under the IMWL, Defendants were and remain obligated to compensate Plaintiff

for all hours worked in excess of 40 hours in any individual work week. Overtime compensation

must be paid at a rate of not less than one and one-half times the regular rate of pay.


       53.      Plaintiff was regularly permitted, encouraged and/or required to work in excess of

40 hours per week but was not compensated at the required one and one-half times normal rate for

such overtime work.


       54.      By failing to pay overtime compensation due to Plaintiff, Defendants willfully,

knowingly and/or recklessly violated the IMWL which requires overtime compensation of one and

one-half times normal rate to be paid.


       55.      As a result of Defendants        policy and practice of withholding overtime

compensation, Plaintiff has been damaged in that he has not received wages due to him pursuant

to the IMWL.


       WHEREFORE, Plaintiff requests the following relief:


       A.       A declaratory judgment that Defendants violated the minimum wage provisions of

             the IMWL as to the Plaintiff;

       B.       A declaratory judgment that Defe da         violations of the IMWL were willful;

       C.       A judgment to Plaintiff in the amount of unpaid wages;

       D.       A judgment to Plaintiff of punitive damages, including statutory interest of 2% per

             month, as provided by IMWL;

       E.       A judgment to Plaintiff of reasonable a        e    fees and costs incurred in filing

             this action; and

       F.       Such other and further relief as this Court deems appropriate and just.


                                             Page 8 of 13
      Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 9 of 13 PageID #:1




                                COUNT III
    VIOLATION OF THE ILLINOIS WAGE PAYMENT AND COLLECTION ACT.
                          (Plaintiff Individually)

       56.      Plaintiff repeats, re-alleges, and incorporates all preceding paragraphs as if fully set

forth herein.

       57.      This count arises from Defendants violation of the Illinois Wage Payment and

Collection Act ( IWPCA ), 820 ILCS 115.

       58.      820 ILCS §115/4 provides in part that [a]ll wages earned by any employee during

a semi-monthly or bi-weekly pay period shall be paid to such employee not later than 13 days after

the end of the pay period in which such wages were ea ed.

       59.      Plaintiff has not been paid for all of his wages, as Defendants have not paid Plaintiff

all of his earned overtime.

       60.      Plaintiff was regularly permitted, encouraged and/or required to work in excess of

40 hours per week but was not compensated at the required one and one-half times normal rate for

such overtime work.

       61.      820 ILCS 115/14 provides the Plaintiff with statutory damages of 2% per month

for when payments were not made and costs and all reasonable a                  e   fees.

       WHEREFORE, Plaintiff requests the following relief:

       A.       A dec a a        dg e        ha Defe da           i a ed he IWPCA a         he P ai iff;

       B.       A dec a a        dg e        ha Defe da           i ai         f he IWPCA e e i f ;

       C.       A dg e          P ai iff i    he a            f     aid age ;

       D.       A dg e          P ai iff f       i i e da age a            ided b IWPCA;

       E.       A dg e          P ai iff f ea        ab e a        e ' fee ;

       F.       C     i c     ed i fi i g hi ac i     ;a d




                                               Page 9 of 13
     Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 10 of 13 PageID #:1




        G.      S ch     he a d f   he e ief a hi C          dee    a       ia e a d     .

                                         COUNT IV
                                    BREACH OF CONTRACT

        62.     Plaintiff repeats, re-alleges, and incorporates all preceding paragraphs as if fully set

forth herein.

        63.     On or around February 2017, Mr. Garcia offered Plaintiff partnership in the Geneva

Taco Madre location if he invested $10,000 and in exchange, Defendants would pay Plaintiff 10%

of the Geneva Taco Mad e monthly profits.

        64.     Plaintiff accepted Mr. Ga cia      offer and on November 20, 2017, entered into

agreement and gave Mr. Garcia a ca hie        check for $10,000.

        65.     Immediately after giving Mr. Garcia the money, Plaintiff asked him for a written

agreement conveying the terms of the partnership.

        66.     Mr. Garcia refused to give him an agreement and convinced Plaintiff that the

agreement was all set.

        67.     In March 2018, Defendants opened the Geneva Taco Madre location.

        68.     Plaintiff started working as a chef at the Geneva Taco Madre location in March

2018.

        69.     Despite being part owner, Plaintiff had no decision-making authority over any

important matters. His primary duties were still prepping food and cooking food orders.

        70.     In April 2018 and May 2018, Mr. Garcia paid Plaintiff between $500 to $700 from

the profits that the Geneva restaurant had made the previous month.

        71.     Starting in June 2018, Plaintiff asked Defendants about his share of profits and

Defendants refused to pay him.




                                             Page 10 of 13
     Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 11 of 13 PageID #:1




           72.     Defendants failed to act as agreed and continue to fail to give Plaintiff monthly

profits.

           73.     Such failure to act constitutes as a breach of the November 20, 2017 agreement.

           74.      Plaintiff has suffered damages as a result of Defe da                breach.

           75.     Plaintiff is entitled to recover actual damages, punitive damages as determined by

the Court, the costs of suit and reasonable a              e     fees.

           WHEREFORE, Plaintiff requests the following relief:

           A.      A    dg e      i P ai iff     fa       a d agai       Defe da     i     he a         f $10,000,

                            aid      fi     be         e a     ia        i ee ;

           B.      A dg e           P ai iff f          i i e da age ;

           C.      A dg e           P ai iff f ea          ab e a        e ' fee ;

           D.      C      i c     ed i fi i g hi ac i        ;a d

           D.      S ch    he a d f       he e ief a hi C             dee     a          ia e a d   .

                                               COUNT V
                                    RESTITUTION/UNJUST ENRICHMENT

           76.     Plaintiff pleads this count in the alternative to Count IV Breach of Contract and

Plaintiff repeats, re-alleges, and incorporates all preceding paragraphs as if fully set forth herein.

           77.     Defendants have acquired and retained money belonging to the Plaintiff as a result

of Defendants wrongful conduct: its false and misleading promises about receiving profits.

           78.     Plaintiff had a reasonable expectation of being paid by Defendants for the

e a a            monthly profits.

           79.     From June 2018 to August 2019, Plaintiff complained to Garcia many times that he

did not receive his monthly profits but was ignored.




                                                      Page 11 of 13
        Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 12 of 13 PageID #:1




         80.        Every time that Plaintiff asked Mr. Garcia and Defendants to review the Geneva

e a a             financials, he was denied the opportunity to do so.

         81.        Under the principles of equity, Defendants should be prohibited from keeping the

money belonging to Plaintiff because Defendants have unjustly received it as a result of its

unlawful actions described herein.

         82.        Plaintiff has suffered damages as a direct result of the Defe da              conduct.

         83.        Plaintiff seeks restitution for the Defe da            unlawful conduct, as well as interest

and a         e     fees and costs.

         WHEREFORE, Plaintiff requests the following relief:

         A.         A dg e            P ai iff i   he a            f $10,000,           aid      fi        be     e

                    a      ia a d i e e ;

         B.         A dg e            P ai iff f ea       ab e a      e     fee a d c     i c         ed i fi i g hi

                    ac i    ;a d

         C.         S ch      he a d f    he e ief a hi C            dee      a       ia e a d         .

                                                  COUNT VI
                                             PROMISSORY ESTOPPEL

         84.        Plaintiff repeats, re-alleges, and incorporates all preceding paragraphs as if fully set

forth herein.

         85.        On or around February 2017, Mr. Garcia promised Plaintiff monthly profits if

Plaintiff invested $10,000 in the Geneva Taco Madre restaurant.

         86.        Plaintiff relied on the Defe da        promise and on November 20, 2017, he gave Mr.

Garcia $10,000.

         87.        Plaintiff only received profits in April 2018 and May 2018.




                                                   Page 12 of 13
     Case: 1:19-cv-07965 Document #: 1 Filed: 12/05/19 Page 13 of 13 PageID #:1




         88.    From Mr. Ga cia          statements, Plaintiff expected to receive monthly profits every

month.

         89.    Plaintiff complained to Mr. Garcia about not continuing to receive his monthly

share of profits.

         90.    In providing the Defendants $10,000, Plaintiff reasonably relied upon the

Defendants promises to his significant detriment.

         WHEREFORE, Plaintiff requests the following relief:

         A.     A       dg e        P ai iff agai          Defe da        f       c   e a         da age , i a

                a              be de e    i ed a       ia a d i e e ;

         B.     A dg e            P ai iff f ea          ab e a      e    fee a d c         i c   ed i fi i g hi

                ac i    ;a d

         C.     S ch     he a d f        he e ief a hi C            dee       a       ia e a d      .

                                     DE A D F               J            IAL

         P ai iff de a d a ia b                    a      e i       f fac ai ed b hi C             ai , i c di g

he FLSA c ai        .


Dated: November 27, 2019                                        Respectfully Submitted,

                                                                By: /s/ Thalia Pacheco
                                                                One of the Attorneys for the Plaintiff
Kimberly Hilton
John Kunze
Thalia Pacheco
THE FISH LAW FIRM
200 E 5th Ave Suite 123
Naperville, IL 60563
(630) 355-7590
admin@fishlawfirm.com
khilton@fishlawfirm.com
kunze@fishlawfirm.com
tpacheco@fishlawfirm.com



                                                   Page 13 of 13
